OPINION
FAY, Chief Justice.
This case is before the Supreme Court on appeal by the defendant from a Superior Court jury conviction of reckless driving resulting in the deaths of two eleven-year-old boys. The defendant claims that the trial justice committed error by (1) admitting evidence of an irrelevant speed limit and denying the defendant’s motion to pass based on the admission of that evidence in the absence of an effective cautionary instruction and (2) refusing to permit evidence of the high incidence of use of the breakdown lane in the area of the accident. We reverse the judgment of the Superior Court in regard to the admissibility of the speed limit and need not, therefore, reach the other issues.
The facts relevant to this appeal are as follows. On the evening of May 7, 1987, several hundred Warwick residents attended a concert held at the auditorium at the Warwick Veterans High School. Among those present were defendant, Daniel Clou-tier, and the victims, Kenneth Bernard and Christopher Kelley. The concert ended at 8:30 p.m., at which time the patrons of and the participants in the concert began to exit from the auditorium and to return to their cars. Testimony elicited at trial revealed that most of the concert goers parked either in the high school parking lot to the west of the building or in the medical-center parking lot located across West Shore Road.
The defendant attended and subsequently left the concert with his friend Susan Fleetwood and her two daughters. Upon leaving the auditorium, defendant and Fleetwood returned to their cars, which were located in adjacent spots in the high school parking lot. Fleetwood left the lot prior to defendant, taking a left-hand turn and heading easterly on West Shore Road. *70The defendant apparently drove his car across West Shore Road and proceeded in an easterly direction, traveling in the breakdown lane. At trial repeated testimony revealed that West Shore Road, particularly the eastbound lane, was heavily congested as a result of the concert traffic.
Robert Kelley left the auditorium with his sons, Christopher and Michael, and Christopher’s friend Kenneth Bernard and headed toward his car, whieh was located in the medical-center parking lot across West Shore Road. Kelley testified that he avoided the crosswalk on the west side of the entrance to the school because it was dark. Instead, Kelley stated, he chose to cross at the corner of Custer Street, reasoning that because there was a floodlight located on a pole at the corner, it was a safer area to cross. The Kelleys were apparently the only group to cross West Shore Road at this location. As the Kelley group waited on or near the center line of West Shore Road, a Bronco II traveling in the eastbound lane came to a gradual stop, allowing the group to cross. The driver, Leslie LaPlante, testified that after she had stopped her vehicle, she heard the sound of a loud muffler approaching from behind and to the right of her vehicle. She further stated that because the volume of the muffler rose so quickly, she believed the car to be accelerating. As the vehicle traveled on and passed her on the right, she caught a glimpse of a white car with a black top. She then testified that she blew her horn and closed her eyes. At this time Kelley and the three children were proceeding in front of the Bronco. Kelley testified that he suddenly saw a car coming quickly down the eastbound breakdown lane, whereupon he pushed his son Michael out of the way: the car struck Kelley in the upper-right thigh, as well as striking both Christopher and Kenneth. It was conceded at trial that defendant had been driving a white Camaro with a black top and that the boys died as a proximate result of the collision involving defendant.
Witnesses’ testimony estimated that defendant’s car had been traveling at approximately thirty to thirty-five miles an hour. Additionally there were no allegations of alcohol or drug use. The sole issue at trial, therefore, was whether defendant’s actions could support a finding of criminal recklessness.
This court has previously established the inquiry necessary to render a finding of criminal recklessness. State v. Watkins, 448 A.2d 1260, 1267 (R.I.1982).
“Conviction under the reckless driving statute requires evidence that the defendant has embarked upon a course of conduct which demonstrates a heedless indifference to the consequences of his action. * * * [T]he fact that a defendant drove at an excessive speed does not necessarily establish reckless driving. * * * Recklessness must be related to the time, place, persons, and circumstances surrounding them. * * * Thus, excessive speed under some circumstances may be mere negligence but under other circumstances may constitute recklessness.” Id. (citing State v. Dionne, 442 A.2d 876, 883 (R.I.1982); State v. Lunt, 106 R.I. 379, 382-83, 260 A.2d 149, 151-52 (1969)).
Our language in Watkins does, in effect, promulgate a totality-of-the-circumstances analysis. Nowhere in Watkins do we state, however, nor can it be implied, that that analysis should include an examination of irrelevant circumstances. An interpretation to the contrary would lead to a perversion of fundamental rules of evidence. See R.I. R. Evid. 401 and 402.
In the case at bar the prosecution successfully introduced evidence of the existence of a twenty-mile-an-hour school-zone-speed-limit sign posted in the area of the accident. Further testimony revealed, however, that the twenty-mile-an-hour speed limit applied only to a period one-half hour before the start of school until one-half hour after the close of school. The incident in question took place at approximately 8:30 p.m. It would seem clear, therefore, that the twenty-mile-an-hour speed-limit sign was wholly irrelevant to the facts of this case. As such it was improperly admitted as evidence. See R.I. R. Evid. 402.
*71The Watkins analysis clearly established that the particular facts of each case are vital to a determination of recklessness. The speed of the vehicle as it pertains to the surrounding conditions is one of the primary areas of focus. We therefore conclude that the admitting of an irrelevant speed limit was so prejudicial that no cautionary instruction, however worded, could have cured the prejudice created in the minds of the jurors.
Accordingly the defendant’s appeal is sustained and the judgment of the Superior Court vacated. The case is therefore remanded to the Superior Court for a new trial.
MURRAY and SHEA, JJ., dissenting.